DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
This application is in condition for allowance except for the presence of claims 14-20 directed to inventions non-elected without traverse.  Accordingly, claims 14-20 have been cancelled.
Claims 1-10 and 12-13 are pending in the application.  Claim 11 was previously cancelled.  
Priority
	This application is a continuation of PCT/US2021/044692, filed August 5, 2021, which claims the benefit of priority to U.S. Provisional Patent Application No. 63/062,670, filed August 7, 2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/19/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed compounds of Formula (I) and pharmaceutical compositions thereof are novel and unobvious over the prior art.  The closest prior art is found in Liu (Journal of Medicinal Chemistry 2013 56:8931-8942; cited by Applicants), which teaches similar G9a- and/or GLP-inhibiting compounds.  However, the current amendments overcome the rejections previously made under 35 U.S.C. 102(a)(1) over Liu, as this reference no longer reads on the claimed compounds as defined by Formula (I) and the recited constituents and substituents.  A person of ordinary skill in the art at the time the application was effectively filed would not have found the currently-claimed compounds obvious in view of the cited prior art or its combination with any other prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Claims 1-10 and 12-13, renumbered 1-12 in the final claims, are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN M MAURO/Primary Examiner, Art Unit 1625